        Case 1:19-cv-04784-KPF Document 62 Filed 06/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GALAXE.SOLUTIONS, INC.,

                         Plaintiff,
                                                 19 Civ. 4784 (KPF)
                  -v.-
                                                       ORDER
SURESH PANDE,

                         Defendant.

KATHERINE POLK FAILLA, District Judge:

      The parties are hereby ORDERED to submit a joint status report on or by

June 18, 2021, updating the Court on the status of this case and proposed

next steps.

      SO ORDERED.

Dated: June 11, 2021
       New York, New York

                                            KATHERINE POLK FAILLA
                                           United States District Judge
